DETAILED ACTION

This Office Action is in response to the amendment filed 12/31/21.  As requested, the amendments to the drawings, specification and claims 16 and 18 have been entered.  Claims 1-20 are pending in the instant application.
In response to the amendment, the objections to the drawings and specification have been withdrawn.  The Double Patenting rejection of claims 16-18 and 20 have been withdrawn in light of the amendments in both the present application and 16/100846.
With respect to the previous 103 rejections of claims 16-18 and 20 as being unpatentable over Mikesell and Hall, the Office agrees the combination of Mikesell and Hall does not teach a first clip configured to fasten the first sleeve around the first end of the sheet.  The previous rejections have been withdrawn; however, upon further consideration, a new ground of rejection has been made in view of  U.S. Patent No. 7,794,374 to Park.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,458,135 (“Mikesell et al.”) in view of U.S. Patent No. 7,794,374 (“Park”) and U.S. Patent No. 7,175,574 (“Carmel et al.”).
As regards claim 16, Mikesell et al. discloses a tether substantially discloses applicant’s presently claimed invention.  More specifically, Mikesell et al. discloses a stretch cord assembly (shown in Figs. 1-6), comprising: a sheath (constituted by flexible member 17); a stretch cord (constituted by elastic member 8) extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (see Figs. 3, 5,6 and col. 3, lines 16-19), wherein the sheath covers at least a middle portion 
Mikesell et al. fails to disclose a first sleeve configured to cover at least a portion of the first end of stretch cord and a second sleeve configured to cover at least a portion of the second end of the stretch cord and a first clip configured to fasten the first end of the sheath.
Park in its analogous disclosure of an elastic stretch device teaches it is known to provide the end of a stretch cord (tube 5) having an outer sheath (20).  The elastic device further comprises  a first sleeve (cover 30) configured to cover at least a portion of the first end of stretch cord and sheath and a second sleeve (cover 30) configured to cover at least a portion of the second end of the stretch cord and sheath (see Fig. 3).
Carmel et al. in its analogous disclosure of an elastic stretch device teaches it is known to secure an outer sleeve (30) at the end of an elastic stretch tube (12) with a clip (constituted by grommet 24, see Fig. 4) for the inherent purpose of maintaining the sleeve attached to the device.
In view of both Park and Carmel et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the device of Mikesell et al. with a first sleeve for covering the first end of the stretch cord assembly and it’s fastener and a second sleeve for covering the second end of the stretch cord assembly and its fastener for the purposes of comfort and to prevent the fastener from becoming unfastened by due to interference by an external 
As regards claim 17, modified Mikesell et al. discloses the stretch cord assembly of claim 16, wherein: the first buckle and the first sleeve are integrated into the first end of the stretch cord assembly; and the second buckle and the second sleeve are integrated into the second end of the stretch cord assembly (once modified, the first buckle and first sleeve are connected, thereby being integrated with the first end and the second buckle and second sleeve are connected, thereby being integrated with the second end.
As regards claim 17, modified Mikesell et al. discloses the stretch cord assembly of claim 16, wherein: the first buckle and the first sleeve are integrated into the first end of the stretch cord assembly; and the second buckle and the second sleeve are integrated into the second end of the stretch cord assembly (once modified, the first buckle and first sleeve are connected, thereby being integrated with the first end and the second buckle and second sleeve are connected, thereby being integrated with the second end.
As regards claim 18, Mikesell et al. discloses a tether substantially discloses applicant’s presently claimed invention.  More specifically, Mikesell et al. discloses a device (shown in Figs. 1-6), comprising: a sheath (constituted by flexible member 17); a stretch cord (constituted by elastic member 8) extending along an interior of the sheath from a first end of the sheath to a second end of the sheath (see Figs. 3, 5,6 and col. 3, lines 16-19), wherein the sheath covers at least a middle portion of the stretch cord (see Figs. 3,5 6); a first buckle (constituted by first fastener 2) attached to a first end of the stretch cord (see Figs. 3,5 6); and a second buckle (constituted by second fastener 4) attached to a second end of the stretch cord (see Figs. 3,5 6).
Mikesell et al. fails to disclose a first sleeve configured to cover at least a portion of the first end of stretch cord and a second sleeve configured to cover at least a portion of the second end of the stretch cord and a first clip configured to fasten the first end of the sheath. 
Park in its analogous disclosure of an elastic stretch device teaches it is known to provide the end of a stretch cord (tube 5) having an outer sheath (20).  The elastic device further comprises  a first sleeve (cover 30) configured to cover at least a portion of the first end of stretch cord and sheath and a second sleeve (cover 30) configured to cover at least a portion of the second end of the stretch cord and sheath (see Fig. 3).
Carmel et al. in its analogous disclosure of an elastic stretch device teaches it is known to secure an outer sleeve (30) at the end of an elastic stretch tube (12) with a clip (constituted by grommet 24, see Fig. 4) for the inherent purpose of maintaining the sleeve attached to the device.
In view of both Park and Carmel et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the device of Mikesell et al. with a first sleeve for covering the first end of the stretch cord assembly and it’s fastener and a second sleeve for covering the second end of the stretch cord assembly and its fastener for the purposes of comfort and to prevent the fastener from becoming unfastened by due to interference by an external item, and to have provided a clip, for example, a grommet, to maintain the sleeve attached to the device.
As regards claim 20, modified Mikesell et al. is device of claim 18, wherein a material (elastic material) of the stretch cord is a stretchable material to allow the sheath to expand to a first length and contract to a second length (elastic material by nature expands to a first length and contracts to a second length, see also col. 3, lines 20-21).

Allowable Subject Matter
Claims 1-15 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  see the reasons for allowance in the previous Office Action of 7/19/21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIM M LEWIS/Primary Examiner, Art Unit 3786